     Case 1:19-cv-00570 Document 66 Filed 09/29/20 Page 1 of 11 PageID #: 1250



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                             BLUEFIELD DIVISION

MICHAEL J. GREENE,

       Petitioner,

v.                                            CIVIL ACTION NO. 1:19-00570

CHARLES WILLIAMS, Superintendent,
Huttonsville Correctional Center,

       Respondent.

                        MEMORANDUM OPINION AND ORDER

       By standing order, this matter was referred to Magistrate

Judge Dwane L. Tinsley for submission of proposed findings of fact

and a recommendation for disposition pursuant to 28 U.S.C. §

636(b)(1)(B).      Magistrate Judge Tinsley submitted his Proposed

Findings and Recommendation (“PF&R”) on July 29, 2020, in which he

recommended that this court grant respondent’s motion to dismiss

and motion for summary judgment; deny petitioner’s petition for a

writ of habeas corpus under 28 U.S.C. § 2254; deny petitioner’s

motion for relief based upon no answer to petition; and dismiss

this matter from the court’s active docket.

       In accordance with the provisions of 28 U.S.C. § 636(b), the

parties were allotted fourteen days, plus three mailing days, in

which to file any objections to Magistrate Judge Tinsley’s PF&R.

Pursuant to § 636(b)(1)(C), the court need not conduct a de novo

review of the PF&R when a party “makes general and conclusory

objections that do not direct the court to a specific error in the
   Case 1:19-cv-00570 Document 66 Filed 09/29/20 Page 2 of 11 PageID #: 1251



magistrate’s proposed findings and recommendations.”           Orpiano v.

Johnson, 687 F.2d 44, 47 (4th Cir. 1982).         Petitioner submitted

timely objections to the PF&R on August 5, 2020.          On August 28,

2020, Greene filed a notice advising the court of other cases.

     Under 28 U.S.C. § 2254, Greene is entitled to federal habeas

relief only if he “is in custody in violation of the Constitution

or laws or treaties of the United States.”         28 U.S.C. § 2254(a).

Section 2254(d) provides that when the issues raised in a § 2254

petition were raised and considered on the merits in State court

habeas proceedings, federal habeas relief is unavailable unless the

State court’s decision:

      (1) resulted in a decision that was contrary to, or
      involved an unreasonable application of, clearly
      established Federal law, as determined by the Supreme
      Court of the United States; or

      (2) resulted in a decision that was based on an
      unreasonable determination of the facts in light of the
      evidence presented in the State court proceeding.

     In Williams v. Taylor, 529 U.S. 362 (2000), the Supreme Court

stated that under the “contrary to” clause in § 2254(d)(1), a

federal habeas Court may grant habeas relief “if the State court

arrives at a conclusion opposite to that reached by this Court on a

question of law or if the State court decides a case differently

than this Court has on a set of materially indistinguishable

facts.”   Williams, 529 U.S. 362, 412-13 (2000).         A federal habeas

court may grant relief under the “unreasonable application” clause


                                     -2-
   Case 1:19-cv-00570 Document 66 Filed 09/29/20 Page 3 of 11 PageID #: 1252



of § 2254(d)(1) where the State court identified the appropriate

Supreme Court precedent but unreasonably applied the governing

principles.   Id.   In determining whether the State court’s decision

was contrary to, or was an unreasonable application of, Supreme

Court precedent, all factual determinations by the State court are

entitled to a presumption of correctness.         See 28 U.S.C. § 2254(e).

     A state court's decision is “contrary to” clearly established

federal law when it “applies a rule that contradicts the governing

law set forth” by the United States Supreme Court, or “confronts a

set of facts that are materially indistinguishable from a decision

of [the Supreme] Court and nevertheless arrives at a result

different from [that] precedent.”       Williams, 529 U.S. at 405-06.          A

state court's decision involves an “unreasonable application” of

clearly established federal law under § 2254(d)(1) “if the state

court identifies the correct governing legal rule from . . . [the]

Court's cases but unreasonably applies it to the facts of the

particular state prisoner's case.”         Id. at 407.   “The state court's

application of clearly established federal law must be ‘objectively

unreasonable,’ and ‘a federal habeas court may not issue the writ

simply because that court concludes in its independent judgment

that the relevant state-court decision applied clearly established

federal law erroneously or incorrectly.’”         Robinson v. Polk, 438

F.3d 350, 355 (4th Cir. 2006) (quoting Williams, 529 U.S. at 411).

Moreover, when “assessing the reasonableness of the state court's

                                     -3-
   Case 1:19-cv-00570 Document 66 Filed 09/29/20 Page 4 of 11 PageID #: 1253


application of federal law, the federal courts are to review the

result that the state court reached, not whether [its decision]

[was] well reasoned.”     Wilson v. Ozmint, 352 F.3d 847, 855 (4th

Cir. 2003) (quotation marks omitted).

     Against this backdrop, the court has carefully considered

petitioner’s objections and reviewed the record de novo.            The court

concludes that all of Greene’s objections to the PF&R are without

merit.    Given that Greene’s objections mirror his arguments

considered and rejected by the magistrate judge, it would serve no

useful purpose for the court to address each of those objections

and go through the exercise of reiterating the findings of fact and

conclusions which are already set forth in Magistrate Judge

Tinsley’s comprehensive and well-reasoned PF&R.          Accordingly, the

court OVERRULES Greene’s objections for the same reasons stated in

the PF&R.   The court will, however, separately address a few points

raised in petitioner’s objections.

     A.     “Intentionally Ignor[ing] the facts”

     Greene quarrels with Magistrate Judge Tinsley’s reliance on the

decision of the Supreme Court of Appeals of West Virginia in his

recitation of the factual and procedural background.          According to

petitioner, the PF&R “intentionally ignor[ed] the facts stated in my

reply to respondent’s answer to petition. . . with all declarations,

and all exhibits filed in support.”        ECF No. 63 at 1.    However, as

Greene himself states in the aforementioned reply, “[t]he facts of

case [are] not in dispute.”      ECF No. 43 at 1.     Furthermore, § 2254

                                     -4-
   Case 1:19-cv-00570 Document 66 Filed 09/29/20 Page 5 of 11 PageID #: 1254


itself provides that “a determination of a factual issue made by a

State court shall be presumed to be correct.         The applicant shall

have the burden of rebutting the presumption of correctness by clear

and convincing evidence.”     28 U.S.C. § 2254(e)(1) (emphasis added);

Watkins v. Rubenstein, 802 F.3d 637, 643 (4th Cir. 2015).           Greene

has not rebutted the state court’s findings with “clear and

convincing evidence” and, therefore, his objection is OVERRULED.

     B.      Violation of Plea Agreement

     In January 2010, when Greene was sixteen years of age, he was

arrested and charged as a juvenile with the murder of Clayton

Mitchum in Mercer County, West Virginia.         Although that charge was

ultimately dismissed, a subsequent juvenile petition was filed in

February 2011 charging Greene with the First Degree Murder of

Mitchum.    Subsequent to the filing of that petition, Greene was

also charged with three counts of Delivery of a Schedule II

Narcotic.

     In 2012, counsel for Greene negotiated a plea agreement to

resolve all outstanding charges against Greene.          Pursuant to the

terms of that agreement, Greene would plead guilty to the three

counts for delivery of a controlled substance and would “be subject

to the custody of the Division of Juvenile Services until his 21st

birthday.”    ECF No. 33-5.    As to the murder charge, Greene would

consent to the filing of an information, waive transfer to adult

jurisdiction, and enter a “Best Interest Plea” to First Degree



                                     -5-
      Case 1:19-cv-00570 Document 66 Filed 09/29/20 Page 6 of 11 PageID #: 1255


Robbery as an accessory.         See id.   The State agreed, pursuant to

Rule 11(E)(1)(c), to:

        A)    A determinate 20 year cap on the sentence;

        B)    A suspended sentence (Probation) consecutive to release
              from juvenile custody;

        C)    Deferred adjudication of guilt; whereby Defendant would
              be allowed to withdraw his plea and the case would be
              dismissed upon Defendant’s successful completion of
              probation; or successful completion of a two-year
              Associates degree program or an equivalent trade-school
              certification.

Id.     On June 18, 2012, Greene entered a guilty plea as an adult to

First Degree Robbery as an accessory and as a juvenile to the three

counts of Delivery of Schedule II Narcotics.

        On May 24, 2013, prior to his 21st birthday, the Circuit Court

found that Greene had successfully completed the Division of

Juvenile Services Program at the West Virginia Industrial Home for

Youth on May 23, 2013.        Defendant was placed on supervised

probation for a term of five years pursuant to his plea agreement

with respect to the First Degree Robbery charge.             Four days later,

a petition to revoke his term of probation was filed.              Ultimately,

Greene’s probation was revoked and he was sentenced to 20 years in

the penitentiary.

      Greene contends that, under the terms of his plea agreement, he

was subject to the custody of the Division of Juvenile Services

until his 21st birthday.         Therefore, according to him, he could not

be subject to adult jurisdiction until he turned 21 years of age.



                                        -6-
     Case 1:19-cv-00570 Document 66 Filed 09/29/20 Page 7 of 11 PageID #: 1256


However, read in its entirety, the plea agreement does not support

Greene’s argument.       Greene cherry picks one sentence from the plea

agreement to support his position but, in doing so, takes that

sentence out of context and completely ignores the rest of the

agreement.      The plea agreement itself makes clear that Greene was

to be in juvenile custody for purposes of his controlled substances

offenses only and that said custody could continue until his 21st

birthday.     There is nothing in the plea agreement to suggest that

Greene could not be released from juvenile custody prior to his

21st birthday.      Furthermore, the plea agreement makes clear that

Greene would begin serving his sentence on the robbery charge as an

adult “consecutive to release from Juvenile custody.”             ECF No. 33-

5.

       In addition, the plain language of the plea agreement is

consistent with the plea colloquy.           As the PF&R noted, Greene’s

guilty pleas were entered voluntarily and with a full understanding

of the consequences of doing so.         The circuit court judge explained

exactly how the guilty pleas to the various charges would work and

Greene acknowledged his understanding of the same.             In particular,

the circuit court explained to Greene that his robbery sentence

would start to run upon his release from juvenile custody and that

might happen prior to his 21st birthday:

       Court:            And would put you on probation and the
                         probation would start to run after you’re
                         released from juvenile custody. From juvenile
                         jurisdiction. Do you understand that?


                                       -7-
   Case 1:19-cv-00570 Document 66 Filed 09/29/20 Page 8 of 11 PageID #: 1257


                       Either after you complete the Glen Mills
                       Program or you complete the program at the
                       Industrial Home? Do you understand that?

     Greene:           Yes, sir.

     Court:            One of those, or you turn 21. Which one . . .
                       which ever occurs first I guess. Alright.

ECF No. 33-10 at 19 (emphasis added); see also id. at 27 (“What

would happen after you completed your juvenile sentence you’d be

placed on probation.”).      In response to specific questioning from

Greene, the court again told Greene that his juvenile custody could

be terminated prior to his turning 21 years of age:

     Court:            The worst thing that can happen to you on the
                       juvenile charges is that you’re locked up until
                       you’re 21. That’s the wors[t] that can happen
                       to you on the juvenile charges. And you would
                       be in a juvenile facility. Not in jail.
                       Alright?

     Greene:           Yes, sir.

     Court:            The wors[t] thing that could happen to you on
                       the robbery charge if you violate your
                       probation is you could go to jail for up to 20
                       . . . 20 years. Alright. Do you have any
                       questions about any of this?

     Greene:           Well, if I go . . . if I went to the Industrial
                       Home would that be a program, too?

     Court:            They have a program up there where you get an
                       ed . . . where you finish your . . . you know,
                       they put you in school. Try to get you to
                       finish your high school diploma. They’ve got
                       some vocational program. It’s a . . . it’s a
                       juvenile facility so it’s not prison. It’s a .
                       . . they do-

     Attorney:         He’s already been there.




                                     -8-
   Case 1:19-cv-00570 Document 66 Filed 09/29/20 Page 9 of 11 PageID #: 1258


     Defendant:        I mean, I’ve been there. I just . . . I was
                       just wondering because like you know it is
                       until I turn 21, you know what I’m saying, so
                       I’m thinking like will I be up there -

     Court:            Well, if you complete the program before you’re
                       21 then I guess you would start your probation
                       before on your other charge before you’re 21.
                       I mean, they don’t have to keep you until
                       you’re 21.

     Greene:           I can . . . I can -

     Court:            That’s the longest they can keep you is until
                       you turn 21.

     Greene:           I can -

     Court:            That’s the longest they can keep you until
                       you’re 21.

     Greene:           So if I completed, you know, I’d probably I
                       mean, I’m asking -

     Court:            If you completed it in a year than you’d be out
                       in a year and you’d start the probation on the
                       other charge.

     Greene:           Alright.

Id. at 40-42 (emphasis added).       Based on the foregoing, Greene’s

objection regarding the State’s alleged breach of his plea

agreement is OVERRULED.

     C.    Ineffective Assistance of Counsel

     The PF&R found that Greene’s claims of ineffective assistance

of counsel were unexhausted and, therefore, should be dismissed.

In his objections, Greene does not address this finding but,

rather, merely reargues the merits of his ineffective assistance of

counsel claims.    Because Greene’s objection does not point to an



                                     -9-
  Case 1:19-cv-00570 Document 66 Filed 09/29/20 Page 10 of 11 PageID #: 1259


error in Magistrate Judge Tinsley’s finding on the issue of

exhaustion, his objection is OVERRULED.

     Petitioner’s objections are therefore OVERRULED.           The court

ADOPTS the findings and conclusions contained in Magistrate Judge

Tinsley’s PF&R, GRANTS respondent’s motion to dismiss and motion

for summary judgment; DENIES petitioner’s petition for a writ of

habeas corpus under 28 U.S.C. § 2254; DENIES petitioner’s motion

for relief based upon no answer to petition; and DISMISSES this

matter from the court’s active docket.

     Additionally, the court has considered whether to grant a

certificate of appealability.      See 28 U.S.C. § 2253(c).       A

certificate will not be granted unless there is “a substantial

showing of the denial of a constitutional right.”          28 U.S.C. §

2253(c)(2).   The standard is satisfied only upon a showing that

reasonable jurists would find that any assessment of the

constitutional claims by this court is debatable or wrong and that

any dispositive procedural ruling is likewise debatable.           Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir.

2001).   The court concludes that the governing standard is not

satisfied in this instance.      Accordingly, the court DENIES a

certificate of appealability.

     The Clerk is DIRECTED to forward a copy of this Memorandum

Opinion to all counsel of record and to petitioner, pro se.



                                    -10-
Case 1:19-cv-00570 Document 66 Filed 09/29/20 Page 11 of 11 PageID #: 1260


IT IS SO ORDERED this 29th day of September, 2020.

                                    ENTER:


                                  David A. Faber
                                  Senior United States District Judge




                                  -11-
